DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 10-7-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5 lines 4-5 the recitation “….inner walls of the first chamber inlet and the first chamber are substantially smooth and uninterrupted…”, is ambiguous and overly broad. With emphasis on the phrase “substantially smooth and uninterrupted”, the applicant has not clearly defined parameters and / or dimensions that would define “substantially”. Furthermore, the limitation raises the question as to whether the inlet and first chamber are smooth and uninterrupted or not?

Claims 2-5 are rejected based on their dependency of rejected claim 1.

Allowable Subject Matter

4.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The bulkhead air data probes as cited on the applicants current IDS and applications 16/818,998 and 16/298,569 that qualify as prior art, does not anticipate nor render obvious an outer surface having a heater groove 


and a thermocouple groove, wherein the bulkhead body separates first and second chambers from the heater and thermocouple grooves.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 2775310 A1 Air data probe for flight control has turbulence inducing surface to trip fluid boundary layer passing over probe head to transition from laminar to turbulent for reducing boundary layer separation for consistent readings at high altitudes

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2855